[PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE ELEVENTH CIRCUIT

                  ________________________         FILED
                         No. 97-2531      U.S. COURT OF APPEALS
                  ________________________ ELEVENTH CIRCUIT
                                                    2/18/03
            D. C. Docket No. 96-1077-CIV-T-17B
                                          THOMAS      K. KAHN
                                                   CLERK

JOSEPH J. RASH,
                                         Plaintiff-Appellant,
                            versus

JOANN H. RASH,
                                          Defendant-Appellee.
                  ________________________

      Appeal from the United States District Court
           for the Middle District of Florida
                _________________________
                     (July 27, 1998)

Before BARKETT, Circuit Judge, and GODBOLD and
GOODWIN*, Senior Circuit Judges.

___________________
*Honorable Alfred T. Goodwin, Senior U.S. Circuit Judge
for the Ninth Circuit, sitting by designation.
GODBOLD, Senior Circuit Judge:

     The husband brought this suit against his wife in the United

States District Court, M.D. Florida, under the Federal

Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, alleging that a

Florida judgment dissolving his marriage is valid, as opposed to
a New Jersey judgment dissolving the marriage.   The property

settlement ordered in the New Jersey decree is more favorable to

the wife than that provided in the Florida decree.

     The wife moved to dismiss.   The district judge held that the

federal court, as a court of limited jurisdiction, did not have

subject matter jurisdiction because the federal courts usually

decline review of domestic relations cases over which the state

courts traditionally have jurisdiction, and she dismissed the

case.   We affirm the judgment of the district court, though on

different grounds.

     The parties had lived together in New Jersey.   They moved to

Florida and resided there in a mobile home for two years.    They

listed their New Jersey home for sale but it did not sell.      They

separated and the wife returned to New Jersey.   The parties

dispute whether they ever intended to make Florida their

domicile.   Following is the relevant sequence of events:

     2/25/94: The husband sued for divorce in state court in

Florida.

     3/14/94: The wife was served with process in New Jersey.

     3/21/94: The wife sued for divorce in state court in New

Jersey.

     3/22/94: The wife filed in the New Jersey court an emergency

application asking that the husband be restrained from proceeding

in the Florida divorce action.    The court set a “return” of March

29 and directed that the husband be given notice.



                                  2
     3/29/94: The husband filed a response, setting out the

contacts that he and his wife had with Florida and describing the

filing of the Florida divorce action and service of process on

his wife.   The wife filed a response alleging that the parties’

residence was New Jersey and denying Florida residence.

     The same day, 3/29, the court heard oral argument.    Counsel

for both parties were present and participated.

     3/31/94: The New Jersey court found that the husband was

subject to the in personam jurisdiction of the New Jersey court.

It entered an order restraining him from proceeding in personam
in the Florida court against the wife in the Florida divorce

action and from obtaining relief on any issues regarding

equitable distribution of personal and real property, attorney

fees, costs and suit money, or the parties’ marital debt.

     7/8/94: The husband filed a motion in the Florida action

seeking leave to proceed in that court, and the court granted the

motion.

     10/21/94: The Florida court granted a default against the

wife, who had not entered an appearance.   The same date the

Florida court entered a final judgment dissolving the marriage

and dividing property.

     11/17/94: The wife asked the New Jersey court to direct that

proceeds of the sale that had been made of real estate be held in

escrow and that the husband be held in contempt for violating the

injunctive order of March 31.



                                 3
     12/5/94: The New Jersey court ordered the real estate

proceeds held in escrow.

     12/9/94: The New Jersey court conducted a plenary hearing on

the issue of jurisdiction.   Counsel for both parties were present

and participated, and testimony was taken.

     12/14/94: The New Jersey court held that the state of

Florida inappropriately asserted in personam jurisdiction over

the wife, that the state of New Jersey had sole in personam

jurisdiction over the husband and the wife, and that it was the

appropriate forum to resolve the issues between the parties

relating to distribution of property and support.

     12/19/94: The husband filed an answer and counterclaim in

the New Jersey case.

     3/6/95: The New Jersey court heard the merits of the wife’s

suit.   Both husband and wife, and their respective counsel, were

present.

     6/19/95: The New Jersey court entered a final order

dissolving the marriage, dividing property, and granting support

and alimony to the wife.

     In the U. S. District Court the basis of the husband’s

prayer for injunction was an allegation that jurisdiction of the

Florida court over the wife became effective when she was served

with process on March 14, and that the New Jersey court could not

thereafter restrain the husband from proceeding in Florida.

     This case is properly determined on full faith and credit

principles pursuant to Art. IV, § 1, of the Constitution and 28

                                 4
U.S.C. § 1738 rather than on an asserted policy that federal

courts decline review of domestic relation cases.    The district

court held that full faith and credit was not applicable in this

case to cause the Florida judgment to be determinative of issues

in the New Jersey case because the Florida court did not have

personal jurisdiction over the wife.    We do not understand the

holding with regard to jurisdiction over the wife, who was

properly served with Florida process.    However, the case does not

turn on full faith and credit to be given by New Jersey to the

Florida judgment but rather on the fact that Florida must extend

full faith and credit to the prior New Jersey judgment.

     Florida was required to give full faith and credit to the

New Jersey order entered March 31 holding that the New Jersey

court had in personam jurisdiction over the husband and

restraining him from proceeding with the Florida action.    “Full

faith and credit” meant that Florida had to give to the New

Jersey order “the same credit, validity and effect . . . which it

had in the state where it was pronounced.”    Williams v. North
Carolina, 325 U.S. 226, 228 (1945); Fehlhaber v. Fehlhaber, 681

F.2d 1015, 1020 (11th Cir. 1982)(en banc).   Likewise, the federal

court must extend the same full faith and credit that New Jersey

would give to its order.   Fehlhaber, 681 F.2d at 1020.    Nothing

in the record indicates that a New Jersey court would not give

full faith and credit to the March 31 order.    The husband was

subject to the jurisdiction of the New Jersey court.    He and his

attorney were present at the March 29 hearing and participated in


                                 5
the proceedings on which the March 31 order was issued.    He had a

full and fair opportunity to litigate the jurisdictional issues.

Nothing in the record shows that the New Jersey proceedings did

not comply with due process.    The fact that the New Jersey order

was injunctive in nature does not change the analysis.

          A state has power to exercise judicial
          jurisdiction to order a person, who is
          subject to its judicial jurisdiction, to do
          an act, or to refrain from doing an act, in
          another state.

Restatement of Conflict of Laws 2d, § 53.

     Thus, Florida was bound to give full faith and credit to the

New Jersey order of March 31.    The Florida divorce decree entered

subsequent to the New Jersey order was improperly granted.

     The husband relies upon the Florida jurisdiction statute,

Fla. Stat. Ann. § 48.193, which provides that Florida has

jurisdiction over division of property in connection with an

action to dissolve a marriage, for persons maintaining a

matrimonial domicile in the state.    He contends that this statute

created Florida jurisdiction to which, he suggests, New Jersey

had to give full faith and credit.    Full faith and credit relates

to judgments, not to the effect that one state must give to the

statute of another state.   The Florida statute sets out the basis

on which a court might find, on a proper factual showing, that

Florida jurisdiction had been acquired and on which a Florida

judgment might be based.    It does not by its own weight create

jurisdiction or operate as a judicial determination that Florida

jurisdiction exists.

                                  6
AFFIRMED.




            7